 

RAYMOND NARDO, P.C.
129 Third Street

Mineola, NY 11501

Tel: (516)248-2121

Fax: (516)742-7675
Raymondnardo@gmail.com

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

Matthew Weiss,
Plaintiff,
~-against—
Equifax, Inc., Equifax Information Services, LLC,

Defendants.

 

 

COMPLAINT

20-CV-1460

The plaintiff MATTHEW WEISS, by his counsel, RAYMOND NARDO, P.C., brings this

action against defendants EQUIFAX, Inc. and EQUIFAX INFORMATION SERVICES LLC, and

alleges, as follows:

PRELIMINARY STATEMENT

1) This is an action for actual, statutory, and punitive damages and counsel fees and costs

brought pursuant to 15 U.S.C. § 1681 ef seq. (“Fair Credit Reporting Act” or “FCRA”), and New

York General Business Law § 380 et seq. (the “New York Fair Credit Reporting Act” or “NY

FCRA”).

JURISDICTION AND VENUE

2) This court has federal question jurisdiction under 15 U.S.C. § 1681(p). This Court has

supplemental jurisdiction of those state law claims asserted herein under 28 U.S.C. § 1367(a).

 
 

3) Venue is proper pursuant to 28 U.S.C. § 1391(b).
PARTIES

4) Plaintiff is an individual residing in Ronkonkoma, NY and is a “consumer” within the
meaning of the FCRA [15 U.S.C. § 1681a(c)].

5) Defendant Equifax, Inc. is a Georgia corporation, duly authorized and qualified to do
business in the State of New York. Equifax, Inc. is the parent company of Equifax Information
Services LLC.

6) Defendant Equifax Information Services LLC is a Georgia corporation, duly authorized
and qualified to do business in the State of New York. Equifax is a “consumer reporting agency”
within the meaning of the FCRA as set forth in 15 U.S.C. § 168 1a(f).

7) Defendants operated as a common, single, integrated consumer reporting agency and are
referred to herein as “Equifax.”

8) Equifax is a “consumer reporting agency” within the meaning of the FCRA as set forth
in and the NY CRA as set forth in NY GBL § 380-a(e).

9) Equifax sells its “Equifax Credit Report and Score” to consumers.

FACTUAL BACKGROUND

10) The plaintiff was a victim of identity theft, whereby a third party opened multiple
fraudulent credit and checking accounts in Plaintiff's name, which caused negative information of
opened and unpaid accounts to appear on Plaintiffs credit reports.

11) Specifically, the identity thief reported a false address in Rockaway Park and opened the
following accounts in Plaintiffs name:

a) Nissan Motor Acceptance

 
 

b) Chrysler Capital

c) Gateway 1 Lending.

12) Plaintiff never resided at an address in Rockaway Park.

13) Plaintiff never authorized nor utilized the subject credit card accounts, or benefitted
from their use in any manner. The identity thief failed to make payments for the charges incurred on
the subject credit.

14) The negative information on plaintiffs credit reports prevented him from obtaining
credit, including mortgages and credit cards.

15) On May 28, 2019, Plaintiff filed a police report with the Suffolk County Police
Department (“SCPD”) regarding the fraudulently opened accounts and Plaintiff, at all times,
cooperated with the SCPD in their investigation of this matter, attached hereto as Exhibit 1.

16) Plaintiff has repeatedly notified each of the creditors that identity thieves opened these
accounts without his consent.

17) Plaintiff also sent a copy of a Federal Trade Commission Identity Theft Report and the
Police Report he filed with SCPD to Defendants and other credit reporting agencies, attached hereto
as Exhibit 2.

18) Under the FCRA, Defendants had 4 days to block these items from his Credit Report.

19) Despite plaintiff’s attempts to have these fraudulent accounts blocked and removed from|
his credit reports, Defendants refused to block the reported accounts, refused to conduct a reasonable
investigation of the disputed accounts, and refused to remove those accounts from the plaintiff s
credit report, in violation of the FCRA and NY FCRA.

20) Trans Union and Experian removed these fraudulent accounts from Plaintiff's credit

 
 

reports.

21) Asa result of Defendant’s refusal to block, reasonably investigate, or remove the subject
fraudulent accounts from the plaintiff's credit reports, the plaintiff has suffered significant damages
including, but not limited to, numerous denials of credit, rejected requests to open checking accounts,
damage to his reputation, emotional distress, aggravation, wasted time, and frustration.

22) Not only did Defendants not take the appropriate action concerning the investigation and
removal of the fraudulent accounts, Defendants removed the wrong accounts and removed Plaintiff s
accurate credit information from Credit One and P.C. Richard & Son, Inc., which lowered Plaintiff’ s
credit score, and required him to obtain new credit cards.

23) Plaintiff notified Defendants that Credit One should not have been removed from his
credit report, but Defendants did not remove the inaccurate information within 30 days, as required
by the FCRA.

24) Defendant’s actions and inactions, contrary to the FCRA and NY CRA, lowered
Plaintiff's credit score and caused him to pay a higher rate of interest on loans.

AS AND FOR A FIRST CAUSE OF ACTION

25) The plaintiff repeats and realleges each and every allegation set forth above as though
fully set forth herein.

26) Experian, Equifax, Trans Union and Chex Systems prepared, compiled, issued,
assembled, transferred, published, and otherwise reproduced numerous consumer reports regarding
plaintiff, as that term is defined in 15 U.S.C. § 1681a(d).

27) All credit bureaus were required to block, and later remove, the fraudulent information

from Plaintiffs credit report.

 
 

28) Defendants did not block, remove, or investigate the fraudulent accounts, nor the
repossessions related to those false accounts.

29) Instead, Defendants falsely removed Plaintiffs accurate credit reporting information.

30) While Experian, Trans Union and Chex Systems removed the fraudulent information
from Plaintiff's credit reports, Equifax knew, or should have known, that Plaintiff's credit reports
contained erroneous and disputed information, and should have removed it.

31) Equifax willfully (or, in the alternative, negligently) failed to maintain and/or follow
reasonable procedures to assure maximum possible accuracy of the information it reported to one or
more third parties pertaining to the plaintiffs or in credit reports supplied to third parties, in violation
of 15 U.S.C. § 1681e(b).

32) Defendants willfully (or, in the alternative, negligently) violated 15 U.S.C. § 1681c-2(a)
by failing to block and remove the reporting of the subject fraudulent accounts described above
within five days of receiving plaintiffs disputes that included an identity theft report.

33) Defendants willfully (or, in the alternative, negligently) violated 15 U.S.C. § 1681i by
failing to conduct a reasonable reinvestigation of the plaintiff's disputes of fraudulently opened
accounts and failing to consider all relevant information regarding the dispute provided by the
plaintiff.

34) Defendants willfully (or, in the alternative, negligently) failed to review and consider all
relevant information submitted by the plaintiff regarding his dispute in violation of 15 U.S.C. §

168 1i(a)(4).
35) Defendants Equifax willfully (or, in the alternative, negligently) violated 15 U.S.C. §

16811(a)(5) by failing to delete or modify the disputed derogatory information from the plaintiff's file

 
 

after failing to verify the completeness and accuracy of that information.

36) Defendants published Plaintiffs credit reports on multiple occasions containing negative
and inaccurate information after the plaintiff disputed the information. The inaccurate reports caused
the plaintiff economic harm via credit denials, rejected requests to open checking accounts, limiting
his opportunities for credit, damaging his reputation, and causing him emotional distress.

37) Defendants also published information removing Plaintiffs accurate information from
his credit report, further causing damage to Plaintiff.

38) Defendants are thus liable to the plaintiff for actual, statutory, economic, non-economic,
and punitive damages in an amount to be determined by the trier of fact, as well as the plaintiff s
reasonable attorney’s fees and costs pursuant to 15 U.S.C. §§ 1681n and 1681o.

AS AND FOR A SECOND CAUSE OF ACTION

39) Plaintiff repeats and realleges each and every allegation as though fully set forth herein.

40) Between May 13, 2017 and July 30, 2017, hackers infiltrated the otherwise confidential
and sensitive personal information of approximately 148 million people (“the hack”).

41) Based on information ascertained from Equifax’s own website, Plaintiff's personal
information was compromised in the above hacks.

42) Upon information and belief, the identity theft occurred because of these hacks.

43) Plaintiff opted out of the nationwide class action concerning the hack.

44) Upon information and belief Equifax executives personally benefited by selling their
own stock before the hack was made public.

45) Equifax and recklessly breached its own legal obligations concerning data Security undey

the FCRA.

 
 

46) Equifax intentionally deprived Plaintiff of his rights under the FCRA.
47) Equifax is liable to Plaintiff for actual damages, statutory damages, and punitive
damages, as well as costs and fees, pursuant to 15 U.S.C. § 1681n(a).

48) Defendants are liable to the plaintiff for actual, statutory, economic, non-economic, and
punitive damages in an amount to be determined by the trier of fact, as well as the plaintiffs
reasonable attorney’s fees and costs because of the hack.

AS AND FOR A THIRD CAUSE OF ACTION
49) Plaintiff repeats and realleges each and every allegation as though fully set forth herein.
50) Defendants negligently breached its duties owed to Plaintiff to secure Plaintiff's
sensitive, personal, and confidential information, as set forth in 15 U.S.C. § 45.

51) Defendants are thus liable to the plaintiff for actual, statutory, economic, non-economic,
and punitive damages in an amount to be determined by the trier of fact, as well as the plaintiffs
reasonable attorney’s fees and costs for this breach of duties to secure confidential and private
information.

AS AND FOR A FOURTH CAUSE OF ACTION
52) Plaintiff repeats and realleges each and every allegation as though fully set forth herein.
53) Defendant Equifax prepared, compiled, issued, assembled, transferred, published, and
otherwise reproduced numerous consumer reports regarding plaintiff, as that term is defined in NY
GBL § 380-a(c)(1).
54) Such reports erroneously contained fraudulent, delinquent accounts that did not belong
to the plaintiff.

55) Defendant knew, or should have known, that the reports contained erroneous

 
 

information in violation of NY GBL § 380-j(a)(3).

56) Defendant Equifax willfully (or, in the alternative, negligently) failed to maintain
reasonable procedures designed to assure maximum possible accuracy of their reports, in violation of
NY GBL 380-j(e).

57) Defendant Equifax willfully (or, in the alternative, negligently) violated NY GBL § 380-
f by failing to conduct a reasonable reinvestigation of the plaintiff's disputes of the fraudulent
accounts.

58) Defendant Equifax published credit reports regarding the plaintiff on multiple occasions
which erroneously contained fraudulent and delinquent accounts that did not belong to the plaintiff,
and removed legitimate accounts that belonged to Plaintiff, causing the plaintiff economic harm via
credit denials, rejected requests to open checking accounts, limiting his opportunities for credit, and
damaging his reputation and causing him emotional distress.

59) Defendants are thus liable to the plaintiff for actual, statutory, economic, non-economic,
and punitive damages in an amount to be determined by the trier of fact, as well as the plaintiff’s
reasonable attorney’s fees and costs pursuant to NY GBL §§ 380-1 and 380-m.

AS AND FOR A FIFTH CAUSE OF ACTION

60) Plaintiff repeats and realleges each and every allegation as though fully set forth herein.

61) Equifax owns or licenses computerized data includes sensitive and personal confidential
information of Plaintiff as set forth in NY General Business Law §899-aa(1)(a).

62) Equifax maintains computerized data which includes sensitive and personal confidential
information which it does not own, subjecting it to NY General Business Law §§ 899-aa(2) and (3).

63) Equifax violated NY General Business Law §§ 899-aa(2) and (3) by not immediately

 
 

and accurately notifying Plaintiff about the breach of his sensitive and personal confidential
information.
64) Defendants are thus liable to the plaintiff for actual, statutory, economic, non-economic,
and punitive damages in an amount to be determined by the trier of fact, as well as the plaintiff s
reasonable attorney’s fees and costs pursuant to New York General Business Law §§ 899(6)(b).
AS AND FOR A SIXTH CAUSE OF ACTION
65) Plaintiff repeats and realleges each and every allegation as though fully set forth herein.
66) Equifax engaged in deceptive acts or practices in violation of New York General
Business Law $349, including:
a) Failing to implement security and privacy measures to protect Plaintiff's sensitive and
personal confidential information;
b) Failing to identify obvious risks relating to the hack;
c) Failing to safeguard Plaintiff's sensitive and personal confidential information;
d) Misrepresenting that it would protect Plaintiffs information
e) Misleading Plaintiff and concealing that Defendants did not secure Plaintiff from the
risks pertaining to the hack.
67) These acts and omissions deceived Plaintiff into thinking that Equifax was protecting his
personal and sensitive confidential information.
68) Defendants are thus liable to the plaintiff for actual, statutory, economic, non-economic,
and punitive damages in an amount to be determined by the trier of fact, treble damages, injunctive
relief, counsel fees, and costs.

69) Plaintiff demands trial by jury.

 
WHEREFORE, Plaintiff respectfully prays for judgment against Defendants as follows:

a. That this court award the Plaintiff actual damages, compensatory damages, statutory
damages, economic damages, non-economic damages, punitive damages, treble damages, and
counsel fees for each cause of action under the FCRA, and enjoin Defendants from any further
violations;

b. That this court award the Plaintiff actual damages, compensatory damages, statutory
damages, economic damages, non-economic damages, punitive damages, treble damages, and counsel
fees, for each cause of action under the NY GBL, and enjoin Defendants from any further violations;
Cc. Counsel fees, disbursements, and costs pursuant to the FCRA and NY GBL and;

d. Any such other and further relief as this court deems necessary and proper.

}Dated: March 19, 2020
Mineola, NY

Respectfully submitted,

RAYMOND NARDO, P.C.

   

ae

“RAYMOND NARDO, ESQ.
Mineola, NY 11501
(516)248-2121 (tel)
(516)742-7675 (fax)
raymondnardo@gmail.com

 

 
Case 2:20-cv-01460-BMC Document1 Filed 03/19/20 Page 11 of 18 PagelD #: 11

EXHIBIT 1
Shot

405_| 400 _ | SCPD Incident Report || sion

5/28/2019 | 19:48. | WED 5/1/2019
name . . . .

_ 5257
11_ GREGORY DR LAKE RONKONKOMA +

Person Type: G=Complainant V=Victim A=Arrestee S=identified Suspect W=Witness N=Neighbor P=Person Interviewed O=Other

1 | C _|WEISs. MATTHEW | Moo | mM for]. |: 634-238-2392.

11 GREGORY DR LAKE RONKONKOMA NY
2] S| UNKNOWN || .

Inv. Notified °° Iivestigating Officer (Name, Shield) cS ..'- | Reporting Officer’ - .

MONTENEGRO, PETER P0/4423/1B2
. Status | Type “Source

ABOVE COMP REPORTS UNK PERSONS DID USE THE COMP'S ID TO OPEN SEVERAL ACCOUNTS IN THE COMP'S NAME:
COMP ADVISES A PEOPLES UNITED BANK CARD $300, CHRYSLER CAPITAL LOAN. $17,000, GATEWAY ONE.LENDING LOAN.
$12,000, TMOBILE ACCOUNT $850, AFFIRM ACCOUNTS $6,000, CREDIT ONE BANK CARD, CAPITAL ONE CARD $3,000,”
SYNC BANK $1,600 AND TDBANK $2700. oe, To. ot 7

--[)-Yes’ [XJ] No

Did reporting officer provide the victim with information on Victini’s Rights and Services-pursuant to NYS Law?

 

 
 
 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EvidencelTech work performed

Teletype No. ' Connected CC Fs. : : : ;

"Recession jon] Reclassitied to: ° " RERSEMEG Fra “TR dated” ~ FY "POCS 1089-116 Tallow

Bx] active [[] CLosep (NON-CRIMINAL ONLY). (1 CLEARED BY ARREST | Exceptionally Cleared Code Status Date ror
CIPeNDING CJ EXCEPTIONALLY CLEARED [J WARRANT ISSUED __ {5/28/2019 |

 

*** End of Repoftt ***-

 

 

cc# Reporting / investigating Officer : ‘Supervisor’ - / : Pages
2019-0295956 MONTENEGRO, PETER PO/4423/1 B2 . MAIETTA, RAFFAELE SGT/1107 1 of 1

 

 

 

 

 

 

        
Case 2:20-cv-01460-BMC Document1 Filed 03/19/20 Page 13 of 18 PagelD #: 13

EXHIBIT 2
FEDERAL TRADE COMMISSION

Identity Theft Report |

   

 

  

Matthew
Bs

    
  

   

PO BOX 271 underwriting@selectpea.com
Smithtown, Mew York 1178?

USA

   
  
 

 

 

5fe0lg

 

 

Page 1 of 3
GATEWAY ONE LENING

AND FIN

 

5/2019 . $ 12000

 
   

Tmobile

 

 

‘es, fraudulent accounts or charges appear on my credit
report

 

Addresses: 411 BEACH 133RD ST FAR ROCKAWAY, NY
11694-7141

 

trobile, credco, credit cne bank, NOWCOM/CAPITAL
MOTOR G, SY

 

 

 

 

Under penaity of perjury, ! declare this information is true and correct to the best of my knowledge.

| understand that knowingly making any false statements to the government may violate federal, state, or local
criminal statutes, and may result in a fine, imprisonment, or bath,

Matthew Weiss 05/28/2019

Matthew ‘Weiss Bate tenement

 

 

Page 2 of 3
| understand that knowingly making any false statements ta the government may violate fecleral, state, or local
criminal statutes, and may resultin a fine, imprisonment or both,

Matthew Weiss 05/28/2019

 

Matthew ‘Weiss Date

 

Page 3 of 3
FEDERAL TRADE COMMISSION

dentity Theft Report.

   

 

       

   
     

PO BOX 271
Smithtown, New ‘ork 11787

631-258-2332

     

underwriting @selectpeo.carm

 

 

 

5/2019

 

 

. Page 1 of 3
 

 

 

 

 

 

‘fas, fraudulent accounts or charges. appear on my creciit
report

 

Addresses; 411 BEACH 133RD ST FAR ROCKAWAY, NY’
11694-1417

 

tmobile, credco, creditane bank, NOWCOM/CAPITAL
MOTOR G, SY

 

 

 

 

Under penalty of perjury, | declare this information is true and correct to the best of my knowledge.

Page 2 of 3
